DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.
Claim Objections
Claim 12-19 are objected to because of the following informalities:  
“the method of claim 12 wherein” should be “the method of claim 12, wherein” or similar. 
“a the die pack” should be “a die pack” in claim 12
“assembling an aligned forward module” should be “assembling the aligned forward module” in claim 13 and 19
“a unitary forward mounting body” should be “the unitary forward mounting body” throughout claim 16
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “a forward assembly”, “forward mounting body” and “an aligned forward module”. It is unclear if these are referring to the same element or not. Also, it is unclear how the “aligned forward module” is aligned. Is this referring to the aligned module after any aligning has been done in claims 13-14? How could “aligned forward module” be called “aligned” when there isn’t any aligning of the parts?
Claim 14 recites the limitation “the ram” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation “a ram” has not been previously cited.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


As best understood, claim(s) 12, 14, 16-19 is/are rejected under 35 U.S.C. 102 (a) (1)/(a)(2) as being anticipated by Rukat (US 20190232351).
	Regarding claim 12, Rukat discloses a method (Fig. 1-7) of installing a forward assembly (forward assembly is interpreted to be the unitary forward mounting body below) on a bodymaker (Fig. 1 shows the bodymaker), said bodymaker including a frame assembly (202 is a frame marked as 207 on the bottom of Fig. 2), said method comprising: providing a unitary forward mounting body including a cradle portion (203), a first support arm portion (shown below) and a second support arm portion (shown below), wherein said cradle portion has a forward side, a rear side, a right side, and a left side (shown below), said first support arm portion disposed at said cradle portion right side, and said second support arm portion disposed at said cradle portion left side; providing a number of coupled components selected (die pack and domer assembly chosen) from the group including a die pack (207), a domer assembly (209), a cup feeder, a stripper assembly, and a take-away assembly; preparing (preparing is interpreted to mean providing i.e. attaching 305a-d, 306a,b for mounting said coupled components [0038]) said unitary forward mounting body for mounting said coupled components; assembling (see Fig. 3-2: parts are assembled into the 305, 306s) an aligned forward module (unclear what is being aligned. See 112b rejection above), coupling ([0036] 202 supports 203. See Fig. 2: 202 mislabeled as 207 supports 203 which means that these are two parts are separate and indicates that the parts are coupled together) said aligned forward module (interpreted to be same as the unitary forward mounting body as stated above –see 112b rejection) to said bodymaker frame assembly (202).  

    PNG
    media_image1.png
    540
    717
    media_image1.png
    Greyscale

Regarding claim 14, Rukat discloses the method of claim 12 wherein coupling said aligned forward module to said bodymaker frame assembly includes aligning (see Fig. 2: all parts are mounted so that the ram is aligned to work with the tool pack module 207 and see Fig. 5: s3-s5 aligning of the parts) the unitary forward mounting body relative to a ram (206).  

	Regarding claim 16, Rukat discloses the method of claim 12 wherein providing the unitary forward mounting body includes providing the unitary forward mounting body with a cup infeed housing plate (shown below – no real structure to this limitation other than a plate).  

    PNG
    media_image2.png
    518
    463
    media_image2.png
    Greyscale

	Regarding claim 17, Rukat discloses the method of claim 16 wherein preparing said unitary forward mounting body for mounting said coupled components does not include aligning said cradle portion and said cup infeed housing plate (see Fig. 3: cup infeed housing plate is already assembled whereas the coupled component is not).  
	Regarding claim 18, Rukat discloses the method of claim 16 wherein preparing said unitary forward mounting body for mounting said coupled components does not include installing any shims (no shims – see Fig. 2-3. No mentions of them either) between said cradle portion and said cup infeed housing plate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rukat (US 20190232351).
Regarding claim 13, Rukat discloses the method of claim 12 wherein assembling an aligned forward module includes: providing an assembly cart (Fig. 1: element 2 – cart is interpreted to be a supporting frame); positioning the aligned forward module on the assembly cart (see Fig. 3: 303 is supported on the 302 and 2 supports 302); coupling at least one of the coupled components (see Fig. 2: 207, 209) to the unitary forward mounting body; and aligning any of the coupled components relative to a reference location (305, 306 are the reference points where the coupled components can be aligned to) of the unitary forward mounting body.
	Regarding claim 15, Rukat discloses the method of claim 14.
	Although Rukat seems to indicate wherein coupling said aligned forward module to said bodymaker frame assembly does not include aligning ([0038] precision mounts 305 and 306 are attached to the machine bed 203. Which means 203 is a singular or a unit with the first and second support arms. Therefore it does not require aligning during coupling of 203 and the bodymaker frame assembly 207) said cradle portion (203) and either of said first support arm does not explicitly disclose that the 203 is a singular unit comprising the first and second support arms therefore does not explicitly disclose that coupling said aligned forward module to said bodymaker frame assembly does not include aligning said cradle portion and either of said first support arm portion or said second support arm portion
	However, based on KSR rationale MPEP 2143 Section I (E), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the assembly by attaching the first and second support arms to the flat plate 203 i.e. cradle portion first before attaching the assembly to the bodymaker frame assembly because there is only a finite number of solutions (order of assembly) which then would not require aligning said cradle portion and either of said first support arm portion or said second support arm portion during coupling said aligned forward module to said bodymaker frame assembly.  
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        



/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799